Citation Nr: 0917468	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to May 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas.  

In October 2006, the RO held that new and material evidence 
had not been presented to reopen the matter of entitlement to 
service connection for a psychiatric disorder.  The Veteran 
duly appealed and the matter was forwarded to the Board.  In 
March 2008, the Veteran presented testimony before the 
undersigned member of the Board of Veterans' Appeals.  In 
June 2008 decision, the Board determined that new and 
material evidence had been presented to reopen the matter of 
entitlement to service connection for a psychiatric disorder; 
however, a remand was necessary for additional evidentiary 
development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board remanded the case to the RO in June 2008 in order 
to afford the Veteran a VA examination to determine the 
etiology of the Veteran's current psychiatric disorder and 
whether it was caused by or worsened by any service-connected 
disability. 38 C.F.R. § 3.159.

Upon VA examination dated in January 2009, the Veteran 
alleged that he had been depressed for years and that it was 
all attributable to his service-connected headaches.  He 
related that his headaches interfered with his relationships 
because he becomes so irritable, he cannot go anywhere, and 
he cannot drive. Upon mental status examination, the Veteran 
was fully cooperative; however, he made little eye contact.  
Speech was within normal limits with regard to rate and 
rhythm.  His mood was generally euthymic and his affect was 
appropriate to content.  Thought processes and associations 
were logical and tight.  There was no evidence of loosening 
of associations or confusion.  Memory was grossly intact and 
he was oriented in all spheres.  The Veteran did not report 
any hallucinations and no delusions were noted.  Insight and 
judgment were adequate.  Although he denied suicidal and 
homicidal intent, he endorsed ideation.  The Veteran was 
diagnosed as having depressive disorder, not otherwise 
specified.  He concluded that there was simply not enough 
evidence to attribute the Veteran's depression specifically 
to his headaches or to his military service.  The examiner 
indicated that he reviewed the Veteran's claims folder as 
well the electronic treatment records.  

Although the January 2009 examiner opined that the Veteran's 
current psychiatric disorder is not related to the service-
connected headache disability or in anyway to military 
service, the examiner did not provide an opinion as to 
whether the Veteran's depression was aggravated by his 
headache disability.  Accordingly, a remand is necessary for 
additional evidentiary development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Please return the claims folder to the 
VA examiner who conducted the January 
2009 examination and ask him to provide 
an opinion as to whether it is at least 
as likely as not that the Veteran's 
current psychiatric disorder is 
aggravated by his service-connected 
headache or hypertension disabilities.  
The examiner is asked to provide a 
complete rationale for all opinions 
rendered.  If the January 2009 VA 
examiner is not available, afford the 
Veteran an opportunity to present for 
an additional examination.

2.  After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



